DETAILED ACTION
This Office Action is in response to Preliminary Amendment for Application # 16/824,344 filed on March 19, 2020 in which claims 1-39 are presented for examination and 40-78 are canceled..

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1-39 are pending, of which claims 1-39 are rejected under 35 U.S.C. 101 and 35 U.S.C. 112, Second Paragraph. Also claim 1 is rejected under 35 U.S.C. 103.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
 	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claims 1-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s): 
1. A computer system for generating, from data of a first location on a surface, data for an alternate second location on the surface, the computer system including at least:
one or more processors; and 
a non-transitory computer-readable storage medium having stored thereon instructions which, when executed by the one or more processors, result in operations including at least: 
receiving, by the computer system, first location data that defines the first location on the surface, the surface having domains defined thereon; 
looking up, by the computer system, stored data about the extent of the domains on the surface; 
querying, by the computer system, whether or not the first location belongs in at least some of the domains; 
discerning, by the computer system and in response to the querying, that the first location belongs in a first one of the domains but does not belong in a second one of the domains; 
generating, by the computer system, second location data that defines the second location on the surface, the second location selected so as to not overlap with the first location, the second location selected so as to belong in the first domain but to not belong in the second domain; and 
outputting, by the computer system, the second location data. 
	The underlined portions of the claim fall under mental processes including an evaluation.
	This judicial exception is not integrated into a practical application because the claim adds. The additional elements being a computer system, a network, and a first remote client device. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements perform basic functions such as sending and receiving data, processing and inputting data which are well-understood, routine and conventional computer functions per MPEP 2106.05(d), Symantec, Versata, Flook and Alice.
	The dependent claims merely narrow the abstract idea and do not cure the deficiencies of the independent claim. AS a whole and in combination the claims merely represent an abstract idea applied by a generic computer.

Claim Rejections - 35 USC § 112
 	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

	Claims 1-39  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation "discerning” in clause.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 2-39 are rejected under the same rationale as the parent claim since the dependent claims inherit the same deficiencies as the parent claim.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Parupudi et al. US 2002/0124067 A1 (hereinafter ‘Parupudi’) in view of Evans et al. US 6,327,535 B1 (hereinafter ‘Evans’). 

As per claim 1, Parupudi disclose, A computer system (Parupudi: paragraph 0047: disclose computing system) for generating, from data of a first location on a surface (Parupudi: paragraph 0025: disclose Master World Model ‘First location on the surface’), data for an alternate second location on the surface (Parupudi: paragraph 0026: disclose building Secondary Worlds ‘Second location on the surface’), the computer system including at least: 
one or more processors (Parupudi: paragraph 0048: disclose one or more processors); and 
a non-transitory computer-readable storage medium having stored thereon instructions (Parupudi: paragraph 0051: disclose nonvolatile storage of computer-readable instructions) which, when executed by the one or more processors (Parupudi: paragraph 0048: disclose one or more processors), result in operations including at least: 
receiving, by the computer system, first location data that defines the first location on the surface (Parupudi: paragraph 0061 and Fig. 2 Element 202: disclose Master World defines continents, countries, oceans, states, counties, cities and the like), the surface having domains defined thereon (Parupudi: paragraph 0061: disclose domains of political, natural entities, infrastructure entities and public place entities and non-physical entities); 
looking up, by the computer system, stored data about the extent of the domains on the surface (Parupudi: paragraph 0061: disclose domains of political, natural entities, infrastructure entities and public place entities and non-physical entities); 
querying, by the computer system, whether or not the first location belongs in at least some of the domains (Parupudi: paragraph 0075: disclose queries the location service to get location information that is used by the applications to render a service for example a McDonald’s restaurant in his zip and it is in Physical Entity domain); 
discerning, by the computer system and in response to the querying, that the first location belongs in a first one of the domains but does not belong in a second one of the domains (Parupudi: paragraph 0075: disclose that the location McDonald’s belongs to Physical Entity Domain but not in other domain such as political entity or natural entity); 
outputting, by the computer system, the second location data (Parupudi: paragraph 0045: disclose secondary world ‘second location’ that corresponds to a current location).
It is noted, however, Parupudi did not specifically detail the aspects of
generating, by the computer system, second location data that defines the second location on the surface, the second location selected so as to not overlap with the first location, the second location selected so as to belong in the first domain but to not belong in the second domain as recited in claim 1.
On the other hand, Evans achieved the aforementioned limitations by providing mechanisms of
generating, by the computer system, second location data that defines the second location on the surface, the second location selected so as to not overlap with the first location, the second location selected so as to belong in the first domain but to not belong in the second domain (Evans: Col 15 Lines 58-67: disclose secondary world and master world that any overlap in names will not result in collision ‘not overlap’ because Master World entity is ‘chicago’ and secondary mater ‘NBA’ belongs to the first domain of physical entity not to political entity ‘second domain’).
Parupudi and Evans are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Location-Context Systems”.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the systems of Parupudi and Evans because they are both directed to location-context systems and both are from the same field of endeavor. The skilled person would therefore regard it as a normal option to include the restriction features of Evans with the method described by Parupudi in order to solve the problem posed.
The motivation for doing so would have been to have a one standardized view of the world that would unlock the potential of context-aware computing (Evans: Col 2 Lines 6-8).
Therefore, it would have been obvious to combine Evans with Parupudi to obtain the invention as specified in instant claim 1.

Allowable Subject Matter
Claims 2-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to amendment claims to overcome 35 U.S.C 101 and 35 U.S.C 112 rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Pub. US 2002/0124067 A1 disclose “Methods and systems for context-aware policy determination and enforcement”
US Pat. US 6,327,535 B1 disclose “Context aware computing system and method to uniquely identify geographical divisions of the Earth and physical or logical entities”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836.  The examiner can normally be reached on M-F. 8am - 4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/
Primary Examiner, Art Unit 2159